 

 

 

 

IN THE UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DISTRICT OF MISSISSIPPI —FIL ED
SOUTHERN DIVISION
NOV 26 2019
ARC CONTROLS, INC., ) ARTHUR IGENSTON
Plaintiff, ) Lay ———

)
v. )

) CASE NO. 1:19-cv-391-LG-RHW

)
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS  ) CASE NO. 1:19-cv-395-HSO-JCG
PTE. LTD., in personam )

)

 

ORDER

Upon considering the foregoing Motion for Interlocutory Sale of Vessel filed by
Oceanwide Cyprus, Ltd., and the Motion to Release Vessel by Owners Providing Counter-Surety
Bond filed by M/V NOR GOLIATH, in rem, and Goliath Offshore Holdings PTE, Ltd., in
personam; the argument of counsel, the record of this matter and the law:

IT IS ORDERED that the Motion for Interlocutory Sale of Vessel (Rec. Doc. No. 147)
filed by Oceanwide Cyprus, Ltd. be, and is hereby, DENIED as MOOT.

IT IS FURTHER ORDERED that the Motion to Release Vessel by Owners Providing
Counter-Surety Bond (Rec. Doc. No. 154) filed by M/V NOR GOLIATH, in rem, and Goliath
Offshore Holdings PTE. Ltd., in personam be, and is hereby, GRANTED.

IT IS FURTHER ORDERED that the special bond be set in the amount of $3,921,000.00
as sufficient security for the M/V NOR GOLIATH in respect to the alleged maritime lien claims
filed by Plaintiffs and Intervenors in this matter pursuant to Rule (E)(5)(a) of the Supplemental
Rules for Admiralty or Maritime Claims and the Clerk of this Court is authorized, instructed, and

directed to accept said bond into the Court’s Registry.

PD.27490942.1

 
IT IS FURTHER ORDERED that the U.S. Marshal for the Southern District of Mississippi
and U.S. Maritime Security as substitute custodian be and are hereby directed to release the M/V
NOR GOLIATH from arrest and to deliver her forthwith to her present owner and/or operator by

and through the Master of said vessel.

T+
Guifpen, Miwiwipal this OP "Gay. of Ne VE, J.0f2019
UNITED ee DISTRICT JUDGE

 

PD.27490942.1
